32 So. 3d 806 (2010)
In re Perry J. BOOTH, IV.
No. 2010-B-0415.
Supreme Court of Louisiana.
April 9, 2010.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
Respondent pled guilty in federal court to unauthorized access to information by use of a computer, a misdemeanor offense. Prior to the filing of formal charges, respondent and the Office of Disciplinary Counsel ("ODC") submitted a joint petition for consent discipline, in which the parties stipulated respondent has violated Rules 8.4(a) and 8.4(b) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Perry J. Booth, IV, Louisiana Bar Roll number 29096, be suspended from the practice of law for a period of six months, fully deferred, subject to a two-year period of unsupervised probation. The probationary period shall commence from the date respondent and the ODC execute a formal probation plan.
IT IS FURTHER ORDERED all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.